 In the Matter of THE PERRY-FAY COMPANYandLODGE 1282, INTER-NATIONAL ASSOCIATION OF MACHINISTSCase No. R-393.-Decided December 16, 1937ScrewManufacturing Company-Investigation of Representatives:contro-versy concerning representation of employees:refusal by employer to recognizepetitioning union as exclusive representative-UnitAppropriate for CollectiveBargaining:productionand maintenance employees-ElectionOrdered-Certifi-cation of RepresentativesMr. Harry L. LodishandMr. Peter Di Leone,forthe Board.Mr. Glen 0. Smith,of Cleveland, 0., andMr. King Fauver,ofElyria, 0., for the Company.Mr. Harry Selekman,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 21, 1937, International Association of Machinists,Lodge 1282, herein called the Union, filed with the Regional Directorfor the Eighth Region (Cleveland, Ohio) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of The Perry-Fay Company, Elyria, Ohio, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On October 4,1937, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series1, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On November 10, 1937, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andupon the Union. Pursuant to this notice, a hearing was held onNovember 22, 1937, at Elyria, Ohio, before Paul K. Hennessy, theTrial Examiner duly designated by the Board.The Board and theCompany were represented by counsel.Full opportunity to be heard,579 580NATIONAL LABOR RELATIONS BOARDto examine and to cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.During the course°of the hearing the Trial Examiner made several rulings on motionsand on objections to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and find's that no prej-udicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Company is a corporation organized under the laws of theState of Ohio. It manufactures screw machine products, made byspecial order to the customer's specifications, and no further service isrendered to the customer after the product is sold.All its plants,dealers and warehouses are located in Elyria, Ohio.The principal raw material used is cold rolled steel, approximately60 per cent of which comes equally from New York and Pennsyl-vania.The volume of finished products shipped outside of Ohiois approximately 60 per cent.Purchases of materials during 1936 amounted to approximately$800,000.The total volume of sales for the same period was approx-imately $1,250,000.00.II.THE ORGANIZATION INVOLVEDInternationalAssociation ofMachinists,Lodge No. 1282, is alabor organization chartered by the American Federation of Labor,admitting to its membership all production and maintenance em-ployees of the Company, excluding clerical and supervisory employees.III. THE QUESTION CONCERNING REPRESENTATIONThe recording secretary of the Union testified that of the 350employees of the Company, 202 had signed cards authorizing theUnion to act as their agent for collective bargaining purposes.On July 16, 1937, representatives from the Union met with officersof the Company and requested that the Company sign an agree-ment submitted by the Union 1 and recognize it as the exclusivebargaining agency.Action on this request was postponed untilAugust 13, 1937, when the President of the Company gave to thecommittee a statement of the policy of the Company which deniedto the Union recognition as the exclusive representative of its em-1Board's Exhibit No. 2. DECISIONS AND ORDERS581ployees for collective bargaining purposes.2This declaration of pol-icy was mailed to all employees of the Company.We find, therefore, that a question has arisen concerning repre-sentation of employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic and commerce among the several States, andtends to lead to labor. disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Union in its petition for an investigation and certificationseeks to represent the production and maintenance employees, ex-cluding clerical and supervisory workers.The Company raised noobjection to this unit.We find that the production and maintenance employees of theCompany, excluding clerical and supervisory employees, constitutea unit appropriate for the purposes of collective bargaining and thatsaid unit will insure to employees of the Company the full benefitof their right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIONWe find that the question which has arisen concerning the repre-sentation of employees can best be resolved by the holding of anelection by secret ballot to determine whether the employees wishthe Union to represent them.Those employees in the appropriateunit who were on the pay roll of the Company during the pay-rollperiod next preceding the filing of the petition in this case shallbe eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board make the following :CONCLUSIONS OF LAW1.A question affecting commerce hasarisenconcerning the repre-sentation of employees of The Perry-Fay Company, Elyria, Ohio,within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2 Board's Exhibit No. 4. 582NATIONAL LABOR RELATIONS BOARD2.The production and maintenance employees of the Company,excluding clerical and supervisory employees, constitute a'.unit ,ap-propriate for the purpose of collective bargaining, within the mean-ing of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series1, as amended,IT IS HEREBY DIRECTED that, as part of the investigation authorizedby the Board to ascertain representatives for collective bargainingwith The Perry-Fay Company, Elyria, Ohio, an election by secretballot shall be conducted within 10 days from the date of this Direc-tion, under the direction and supervision of the Regional Directorfor the Eighth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of said.Rules and Regulations-Series 1, as amended, among the produc-tion and maintenance employees of The Perry-Fay Company, whowere employed by the Company during the pay-roll period immedi-ately preceding September 21, 1937, excluding clerical and super-visory employees and those who quit or were discharged for causebetween such date and the date of election, to determine whether theydesire to be represented by Lodge 1282, International Association ofMachinists, for the purposes of collective bargaining.[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONDecember 23, 1937On December 16, 1937, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove entitled proceeding, the election to be held within ten (10) daysfrom the date of the Direction, under the direction and supervisionof the Regional Director for the Eighth Region, (Cleveland, Ohio).The Board, having been advised by said Regional Director that alonger period within which to hold the election is necessary, herebyamends the Direction of Election issued on December 16, 1937, bystriking therefrom the words "within 10 days from the date of thisDirection" and substituting therefor the words "within forty (40)days from the date of this Direction".MR. DONALDWAKEFIELD SMITHtook no partin the considerationof the above Amendment to Direction of Election. DECISIONS AND ORDERS583SAME TITLE]CERTIFICATIONOF REPRESENTATIVESJanuary 26, 1938On September 21, 1937, International Association of Machinists,Lodge 1282, herein called the Union,filed with the Regional Directorfor theEighthRegion(Cleveland,Ohio)a petition alleging that aquestion affecting commerce had arisen concerning the representationof employeesof The Perry-Fay Company, Elyria, Ohio, herein calledthe Company,and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, herein called the Act.Pursuant to noticeduly served upon the Company and upon the Union,a hearing washeld at Elyria, Ohio, on November 22, 1937, before Paul K. Hen-nessy, the Trial Examiner duly designated by the National LaborRelations Board, herein called the Board.On December 16, 1937, the Board issued a Decision and Directionof Election.The Direction of Election provided that an election bysecret ballot be held within ten (10)days from the date of theDirection among the production and maintenance employees whowere employed by the Company during the pay-roll period immedi-ately preceding September 17, 1937, excluding clerical and supervi-sory employees and those who quit or were discharged for cause be-tween such date and the date of election, to deterinine whether or notthey desired to be represented by the Union for the purposes of coo-lcctive bargaining.On December 23, 1937, the Board issued anAmendment to the. Direction of Election, which struck from theDirection the words "within 10 days from the date of this Direction"and substituted therefor the words "within forty (40) days fromthe date of this Direction."Pursuant to the Direction,as amended, an election by secret ballotwas conducted on January 13, 1938. Full opportunity was accordedto all of the parties to this investigation to participate in the conductof the secret ballot and to make challenges.Thereafter the RegionalDirector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 1, as amended,issuedand duly served upon the parties to the proceeding his IntermediateReport on the ballot.No exceptions to the Intermediate Reporthave been filed by any of the parties.As to the balloting and its results the Regional Director reportedas follows :Total number of employees eligible__________________________ 332Total number of ballots counted____________________________244Total number of votes for International Association of Ma-chinists,Lodge 1282______________________________________15067573-38-vol iv--38 584NATIONAL LABOR RELATIONS BOARDTotal number of votes against International Association ofMachinists, Lodge 1282___________________________________88Total number of blank ballots_______________________________3Total number of void ballots________________________________1Total number of challenged ballots__________________________2By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS hEREBY CERTIFIED that International Association of Machinists,Lodge 1282, has been designated and selected by a majority of theproduction and maintenance employees of The Perry-Fay Company,Elyria, Ohio, excluding clerical and supervisory employees, as theirrepresentative for the purposes of collective bargaining, and that,0pursuant to Section 9 (a) of the National Labor Relations Act, In-ternational Association of Machinists, Lodge 1282, is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.0